BY THE COURT.
The sci. fa. avers that Dodge recovered *384against Beckwith, without saying that it was in the case sued for the 376] useof *Meacham. The simple question is, willa soi.fa. lieinthe case made ? A sci. fa. in our practice, is the great remedial writ, where no other writ is provided. It must, however, be given by express statute, or rest on matter of record. Throwing aside all technicalities, and looking at this transaction as it is, the cestui que trust is the actor in fact, though he use the name of the trustee; because, he has the legal interest. This cestui que trust occupies a similar relation to the subject, as is occupied by an attorney, and may be proceeded against in the same way, by order and attachment. This is a more convenient way than by sci. fa., and we think this writ does not lie.
The judgment is revex-sed, with costs.
[Summary enforcement of payment of costs explained ; Naper v. Brown, infra, 692, 693.]